DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2021 is being considered by the examiner.
Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
10a as seen in Fig. 4 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 20110057533 A1, hereinafter “Murakami”) in view of Dajaku (US 20210384781 A1). 
Regarding claim 1, Murakami teaches a rotating electrical machine comprising: 
a rotor (Fig. 1, 2) with permanent magnets (Fig. 1, 22 and 23) embedded in a rotor core made of a soft magnetic material (“Each of the core pieces 241 configuring the rotor core 24 is made of a soft magnetic material”, [0039]); and 
a stator (Fig. 1, 1) positioned on an outer circumference of the rotor, wherein: 
the permanent magnets include a main magnet (Fig. 1, 23) arranged so as to be magnetized in a circumferential direction of the rotor (Fig. 1, see magnetization arrow pointing in circumferential direction), and 
an auxiliary magnet (Fig. 1, 22) arranged so as to be magnetized in a radial direction of the rotor (Fig. 1, see magnetization arrow of 22 pointing in radial direction), the auxiliary magnet includes a plurality of auxiliary magnets, the plurality of auxiliary magnets being embedded in the rotor core so as to surround a rotation axis of the rotor in a cross-section orthogonal to the rotation axis (Fig. 1, magnets 22 surround rotation axis O along circumferential direction of rotor which is orthogonal to the rotation axis), 
the main magnet includes a plurality of main magnets, the plurality of main magnets being embedded in the rotor core so as to extend from the auxiliary magnets in an outer circumferential direction of the rotor (Fig. 1, magnets 23 extend from ends of magnets 22 in the outer circumferential direction of the rotor), 
a plurality of magnetic poles of the rotor is formed around the rotation axis (“FIG. 1 indicates an open angle                 
                    α
                
             of each of the core pieces 241, and an open angle                 
                    
                        
                            θ
                        
                        
                            p
                        
                    
                
             for one magnetic pole configured by the second permanent magnet 23 and the core piece 241 adjacent to each other in the circumferential direction of the rotor 2”, [0039]) (i.e. there are poles formed by 23 and 24 surrounding the rotation axis), the soft magnetic material (Fig. 1, 24 between magnets 23) being disposed between the main magnets. 

    PNG
    media_image1.png
    532
    478
    media_image1.png
    Greyscale


Murakami does not teach the magnetic poles each having the auxiliary magnet and the plurality of main magnets arranged at a distance from each other in the circumferential direction of the rotor,
in the cross-section orthogonal to the rotation axis, the main magnets of each magnetic pole are arranged such that the plurality of main magnets are arranged asymmetrically about a virtual line passing the rotation axis and axisymmetrically dividing the auxiliary magnet of each magnetic pole.
	Dajaku teaches a permanent magnet rotor (Fig. 17B, 20) wherein the magnetic poles each having the auxiliary magnet and the plurality of main magnets arranged at a distance from each other in the circumferential direction of the rotor (“The magnets 23 are arranged as shown in connection with FIG. 10A, except that the magnetic axes of the magnets 23 point in opposite directions. Two further magnets 24 are arranged like the magnets 23 shown in FIG. 17A. The rotor 22 has two magnetic pole pairs and four electromagnetic pole pairs”, [0117]) (the poles of the rotor are formed from the combination of main magnets 23 and auxiliary magnets 24), and 
in the cross-section orthogonal to the rotation axis, the main magnets of each magnetic pole (Fig. 17B, 23) are arranged such that the plurality of main magnets are arranged asymmetrically about a virtual line passing the rotation axis and axisymmetrically dividing the auxiliary magnet of each magnetic pole (Fig. 17B, main magnets 23 are asymmetrically arranged about imaginary line splitting auxiliary magnet 24 in half). 

    PNG
    media_image2.png
    406
    388
    media_image2.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Murakami by removing half of the main magnets 23 so that the main magnets were only formed on one end of the auxiliary magnets as taught by Dajaku.
	This would have the benefit of reducing the number of magnets needed while still producing high torque which leads to significant cost saving (“It is advantageous that the number of the magnetic pole pairs of the rotor is different from the number of electromagnetic pole pairs that can be generated during operation of the rotor, since the number of magnets required can thus be reduced. If the magnets of the rotor are permanent magnets, they contribute significantly to the cost of the rotor. By reducing the number of the magnets required or by reducing the size of the magnets of the rotor, the cost of the rotor can be substantially reduced”, [0017]). 
	Regarding claim 2, Murakami in view of Dajaku teaches the rotating electrical machine according to claim 1. 
Murakami further teaches wherein in the cross-section, with the rotation axis as a center, the plurality of main magnets of each magnetic pole is arranged within an arrangement region having a central angle (Fig. 1,                 
                    
                        
                            θ
                        
                        
                            p
                        
                    
                    -
                    α
                
            ) (i.e. the open angle of the second permanent magnet) (“That is, the open angle                 
                    
                        
                            θ
                        
                        
                            p
                        
                    
                
             is a sum of the open angle of the second permanent magnet 23 and the open angle of the core piece 241 which are adjacent to each other in the circumferential direction of the rotor 2. It is noted that an open angle referred to herein is an angle opened with respect to the center of rotation (the rotational axis O) of the rotor 2”, [0039]) obtained by multiplying, by a coefficient of 0.10 to 0.55 (see argument below), a central angle of an entire fan-shaped region (Fig. 1,                 
                    
                        
                            θ
                        
                        
                            p
                        
                    
                
            ) where the auxiliary magnet of each magnetic pole is disposed (Fig. 1, auxiliary magnet can be seen to be partially disposed within region                 
                    
                        
                            θ
                        
                        
                            p
                        
                    
                    .
                
             
This claim requires that Murakami teaches the main magnet arrangement region’s central angle being equal to 0.10 to 0.55 times the central angle of the entire fan-shaped region. In terms used by Murakami this would be equivalent to (                
                    
                        
                            θ
                        
                        
                            p
                        
                    
                    -
                    α
                    )
                    =
                    (
                    0.10
                     
                    t
                    o
                     
                    0.55
                    )
                    
                        
                            θ
                        
                        
                            p
                        
                    
                
            . 
Murakami teaches                 
                    η
                    =
                    0.6
                
             (“The rate                 
                    η
                
             is desirably set to 0.6, in which case the difference is minimized between the set value of the rate                 
                    η
                
             and the actual rate                 
                    η
                
             that changes in accordance with the rate f”, [0063]) where Murakami defines                  
                    η
                    =
                    α
                    /
                    
                        
                            θ
                        
                        
                            p
                        
                    
                
             (see [0052]). 
Therefore,                 
                    α
                    =
                    
                        
                            0.6
                        
                    
                    
                        
                            θ
                        
                        
                            p
                        
                    
                    =
                    
                        
                            6
                            
                                
                                    θ
                                
                                
                                    p
                                
                            
                        
                        
                            10
                        
                    
                    =
                    
                        
                            3
                            
                                
                                    θ
                                
                                
                                    p
                                
                            
                        
                        
                            5
                        
                    
                
            . This implies                 
                    
                        
                            
                                
                                    θ
                                
                                
                                    p
                                
                            
                            -
                            α
                        
                    
                    =
                    
                        
                            
                                
                                    θ
                                
                                
                                    p
                                
                            
                            -
                            
                                
                                    3
                                    
                                        
                                            θ
                                        
                                        
                                            p
                                        
                                    
                                
                                
                                    5
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    5
                                    
                                        
                                            θ
                                        
                                        
                                            p
                                        
                                    
                                
                                
                                    5
                                
                            
                            -
                            
                                
                                    3
                                    
                                        
                                            θ
                                        
                                        
                                            p
                                        
                                    
                                
                                
                                    5
                                
                            
                        
                    
                    =
                    
                        
                            2
                            
                                
                                    θ
                                
                                
                                    p
                                
                            
                        
                        
                            5
                        
                    
                    =
                    
                        
                            4
                            
                                
                                    θ
                                
                                
                                    p
                                
                            
                        
                        
                            10
                        
                    
                    =
                    (
                    0.4
                    )
                    
                        
                            θ
                        
                        
                            p
                        
                    
                
             which falls within the claimed range of                
                     
                    0.10
                     
                    t
                    o
                     
                    0.55
                    )
                    
                        
                            θ
                        
                        
                            p
                        
                    
                
            .
Regarding claim 3, Murakami in view of Dajaku teaches the rotating electrical machine according to claim 1. Murakami further teaches wherein in each magnetic pole, one of the plurality of main magnets is disposed at an end of the auxiliary magnet (“FIG. 1 indicates an open angle                 
                    α
                
             of each of the core pieces 241, and an open angle                 
                    
                        
                            θ
                        
                        
                            p
                        
                    
                
             for one magnetic pole configured by the second permanent magnet 23 and the core piece 241 adjacent to each other in the circumferential direction of the rotor 2”, [0039]) (i.e. at each pole formed by 23 and 24 there is a main magnet 23 which in Fig. 1 can be seen to be located at the end of an auxiliary magnet 22). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER S LEONE/ Examiner, Art Unit 2834          
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834